DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 8, 10, 12-16, 20-21 and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,666,821 B2 (Keimel).
As to claims 1 and 3, Keimel discloses a method for processing data from a continuous glucose sensor, the method comprising: 
receiving sensor data generated by a continuous glucose sensor, wherein the sensor data is indicative of a concentration of glucose in a user host (see col 9, ln 18-27); 
identifying, using a processor module, a post-implantation loss of sensitivity of the continuous glucose sensor, wherein identifying the post-implantation loss of sensitivity comprises determining a severity of the loss of sensitivity (see col 5, ln 43-50 – detecting both degrading sensitivity (less severe) and out of range (more severe) performance); and 
processing the sensor data, using the processor module, responsive to the identification of the loss of sensitivity (see col 7, 3-28 – new sensor data is processed); and 
deactivating continuous glucose sensor system responsive to the determination of the occurrence of the post-implantation loss of sensitivity event (see col 7, 3-28).
As to claim 2, Keimel further discloses wherein the sensor data comprises data indicative of a signal response to at least one event selected from the group consisting of a signal response to cessation of blood flow to a site surrounding sensor implantation, a signal response to reduction of blood flow to a site surrounding sensor implantation, and a signal response to a vasospastic event (see col 7, 3-28 – data that is corrupted or unusable due to fouling is inherently indicative of the claimed events).
As to claim 4, Keimel further discloses wherein processing the sensor data is performed based on the severity of the loss of sensitivity (see col 7, 3-28 – only when sensors are determined to be outside of range of usability (i.e., when degradation crosses a severity threshold, does the processor process new sensor data) .
As to claim 8, Keimel further discloses wherein identifying the post-implantation loss of sensitivity comprises determining a pH of a biological fluid surrounding the continuous glucose sensor (col 5, ln 43-50 – production and detection of H2O2 is inherently a measure of local changes in pH since increased H2O2 will lower pH) .
As to claim 10, Keimel further discloses further comprising responding to an occurrence of a post-implantation loss of sensitivity event (col 7, 3-28 – initializing a new sensor).
As to claim 12, Keimel further discloses wherein the continuous glucose sensor comprises a first electrode and a second electrode (see Fig 3, elements 102a-102r).
As to claim 13, Keimel further discloses wherein the first electrode and second electrode have different dimensions (see col 6, 13-26 – an electrode in use has a protective member while another does not).
As to claim 14, Keimel further discloses wherein the second electrode is configured to have a dimension that positions the second electrode post-implantation outside of a site affected by cessation or reduction of blood flow (see col 6, 13-26 – an electrode in use has a protective member while another does not).
As to claim 15, Keimel further discloses wherein at least one of the first electrode and the second electrode is configured to minimize tissue trauma from implantation (see Fig 3 – the electrodes themselves are minimally invasive).
As to claim 16, Keimel further discloses determining that the second electrode is positioned outside of a site affected by cessation or reduction of blood flow (see col 6, ln 38-58 – when a pocket is allowed to form over an exposed sensor, a non-exposed sensor is activated); and 
wherein processing the sensor data responsive to the identification of the loss of sensitivity comprises according more weight to sensor data generated by the second electrode than sensor data generated by the first electrode (see col 6, ln 38-58 – when a pocket is allowed to form over an exposed sensor, a non-exposed sensor is activated).
As to claim 20, Keimel further discloses wherein the post-implantation loss of sensitivity of the continuous glucose sensor is due to accumulation of biological material on the membrane (see col 1, ln 36-39 – exposure to biological fluid inherently comprises to accumulation of biological material on the membrane).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keimel in view of US 2007/0299617 A1 (Willis).
As to claim 5, Keimel fails to explicitly disclose wherein identifying the post-implantation loss of sensitivity comprises: 
deactivating the continuous glucose sensor for a time period, whereby a product from a catalyzed reaction of glucose and oxygen accumulates over the time period (see [0239] – allowing accumulation of H2O2); activating the continuous glucose sensor and measuring a signal value of the continuous glucose sensor immediately after the time period (see [0245]); and determining an occurrence of a post-implantation loss of sensitivity event if the signal value is greater than a predetermined value (see [0262] – threshold limit). It would have been obvious to one of ordinary skill in the art to combine the more general steps of determining losses of sensitivity disclosed by Keimel with the more specific steps of allowing accumulation of catalytic reaction products as shown by Willis to provide the predictable result of determining whether or not signal drift due to biofouling has occurred.
Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keimel in view of US 2012/0265035 A1 to Bohm et al. ("Bohm").
As to claims 6-7, Keimel shows wherein the continuous glucose sensor comprises a first electrode and a second electrode (see col 3, ln 8-10), but fails to disclose wherein identifying the post-implantation loss of sensitivity comprises: measuring a stimulus signal passed across the first electrode and the second electrode; and determining an occurrence of a post-implantation loss of sensitivity event if the measured stimulus signal is greater or less than a predetermined value, wherein the stimulus signal measured is impedance. However, Bohm shows wherein identifying the post-implantation loss of sensitivity comprises: measuring a stimulus signal passed across the first electrode and the second electrode (see [0354] and [0385]-[0389]); and determining an occurrence of a post-implantation loss of sensitivity event if the measured stimulus signal is greater or less than a predetermined value, wherein the stimulus signal measured is impedance (see [0354]). It would have been obvious to one of ordinary skill in the art to combine the more general steps of determining losses of sensitivity disclosed by Keimel with the more specific steps of determining losses of sensitivity disclosed by Bohm to provide the predictable result of advantageously determining whether membrane damage has occurred. 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keimel in view of US 2007/0208246 A1 to Brauker et al. (“Brauker”).
As to claim 9, Keimel does not explicitly disclose wherein identifying the post-implantation loss of sensitivity comprises: measuring a concentration value of a non-glucose analyte; and determining an occurrence of a post-implantation loss of sensitivity event if the concentration value of the non-glucose analyte changes more than a predetermined amount. However, Brauker discloses such a step (see [0525]). It would have been obvious to one of ordinary skill in the art to combine the general methods of detecting sensor sensitivity loss as taught by Keimel with that disclosed by Brauker to provide the predictable result of more accurate sensitivity loss by the utilizing of multiple sources of sensitivity loss, such as species other than glucose.
	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keimel as applied to claim 10 in view of US 6,770,030 A to Schaupp et al. (“Schaupp”).
	As to claim 11, Keimel fails to disclose the step wherein responding comprises releasing a bio-active agent configured to minimize reduction or cessation of blood flow to a site surrounding sensor implantation.
	Schaupp teaches that encapsulation and other events may cause sensor sensitivity to change and further teaches that flushing the sensor may wash deposits or encapsulants away from the sensor surface to restore the original sensor sensitivity. Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to release a bio-active agent configured to minimize reduction or cessation of blood flow to a site surrounding sensor implantation to improve sensor sensitivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791